PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CERNER INNOVATION, INC.
Application No. 16/902,987
Filed: 16 Jun 2020
For: MOBILE APPLICATION FOR MEDICATION REMINDERS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 14, 2022, which is being treated as a petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority to Indian Application No. 4339-DEL-2015 filed on December 31, 2015. 

The petition under 37 CFR 1.55(e) is GRANTED to the extent indicated.

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
The petition fee as set forth in 37 CFR 1.17(m);
A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;
A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

The nonprovisional application must be filed within twelve months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed. See MPEP 213.03. 

With the present petition, applicant submitted:  (1) an ADS identifying the foreign application by application number, country, and filing date; (2) the required petition fee; and (3) an acceptable statement of unintentional delay. Additionally, this application is entitled to claim the benefit under 35 U.S.C. 120 of an application that was filed not later than twelve months after the date on which the foreign application was filed.

As of the date of this decision, it does not appear that applicant submitted a certified copy of the foreign application. The USPTO cannot retrieve the priority document without the submission of the WIPO DAS Access Code with the priority claim in the ADS. A corrected ADS with the appropriate Access Code must be provided if retrieval is desired. If the certified copy of the foreign application is not filed within the period in § 1.55(f)(1), and an exception in 37 CFR 1.55(h), (i), or (j) is not applicable, the certified copy must be accompanied by a petition under 37 CFR 1.55(f)(3) including a showing of good and sufficient cause for the delay and the petition fee set forth in  § 1.17(g). See MPEP 215.02. Applicant continues to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. Applicant is encouraged to check as necessary to confirm receipt by the Office of appropriate documents. 

Where the priority claim is not included on the patent because the requirement under 37 CFR 1.55 for a certified copy was not satisfied, the patent may be corrected to include the priority claim via a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323, accompanied by a grantable petition under 37 CFR 1.55(f). That is, the priority claim may be perfected in an issued patent with the submission of a certified copy of the foreign application, accompanied by a grantable petition under 37 CFR 1.55(f), the fee set forth in 37 CFR 1.17(g), a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and a certificate of correction and fee, if applicable. 

As applicant has satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.  	

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

A corrected Filing Receipt, which includes the claim for priority to the prior foreign application, accompanies the decision.

Questions pertaining to this matter may be directed to the undersigned at (571) 272-3211.    

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt